                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ALABAMA
                                            NORTHERN DIVISION


IN RE:                                                                      CASE NO. 21-80103-CRJ

SPARCNET LLC                                                                CHAPTER 7


                 DEBTOR(S)

NOTICE OF TELEPHONIC 341 MEETING

         The above-styled case is set for the Section 341 Meeting of Creditors on 03/12/21 at 09:00am.

DUE TO THE URGENCIES OF THE PUBLIC HEALTH CRISIS RELATED TO COVID-19, THIS MEETING WILL BE
HELD BY TELEPHONIC MEANS.

         The Debtor(s) is required to APPEAR BY PHONE at the meeting of creditors on the date and time set forth above
for the purpose of being examined under oath. Attendance BY PHONE by creditors at the meeting is welcomed, but not
required. The meeting may be continued or adjourned from time to time by notice at the meeting, without further written
notice to the creditors.

         Prior to the time set out above, dial the telephone number and use the code set out below to enter the meeting.
Parties should dial in at least five minutes prior to the start of the meeting. There is no security code and please do not
select any other feature. If the automated attendant asks for a security code, one is not required. Once connected, please
mute your phone until the case is called and disconnect when notified your meeting is completed. You are encouraged to
call from a landline if possible, to call from a quiet location, and to not use a speaker function or place the call on hold (as
this may cause music or other noises to play during the meetings of other participants on the call).

         Debtor(s) is encouraged to contact your attorney prior to the meeting for more information.

DO NOT COME TO THE COURTHOUSE. THIS MEETING WILL TAKE PLACE BY TELEPHONE ONLY.


Dial-in information:
Dial In: 1-877-336-1829
Access Code: 2434017


Date: 26 February 2021

                                                   s/ Judith Thompson____________________
                                                   Judith Thompson, Trustee
                                                   Chapter 7 Trustee
                                                   Phone: (256) 880-2217




      Case 21-80103-CRJ7             Doc 11     Filed 02/26/21 Entered 02/26/21 09:18:50                   Desc Main
                                               Document      Page 1 of 1
